UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1730



PAUL YONGO,

                                               Plaintiff - Appellant,

          versus


CITY OF RALEIGH; JOSHUA LEE ZELLMER,

                                              Defendants - Appellees.



                             No. 07-1826



PAUL YONGO,

                                               Plaintiff - Appellant,

          versus


CITY OF RALEIGH; JOSHUA LEE ZELLMER,

                                              Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-cv-00180)


Submitted:    November 2, 2007             Decided:   December 3, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Paul Yongo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

           In these consolidated appeals, Paul Yongo appeals the

district   court’s    orders   accepting   the   recommendation   of   the

magistrate judge and dismissing his civil complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000), and denying reconsideration.              We have

reviewed the record and find that these appeals are frivolous.

Accordingly, we dismiss the appeals for the reasons stated by the

district court.      See Yongo v. City of Raleigh, No. 5:07-cv-00180

(E.D.N.C. July 19, 2007; August 15, 2007).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              DISMISSED




                                  - 3 -